Case 2:15-cr-20564-NGE-RSW ECF No. 137, PageID.663 Filed 01/13/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,
              Plaintiff,                                 Case No. 15-20564
v.                                                       Honorable Nancy G. Edmunds
DESMOND CHARLES MINETEE (D-2),

              Defendant.
_______________________________/

                         ORDER DENYING DEFENDANT’S
                   MOTION FOR COMPASSIONATE RELEASE [133]

       Defendant Desmond Charles Minetee is currently in the custody of the Federal

Bureau of Prisons (“BOP”) at the United States Penitentiary in Thomson, Illinois. The

matter is before the Court on Defendant’s pro se motion for compassionate release.

(ECF No. 133.) The government opposes Defendant’s motion. (ECF No. 135.) The

Court has reviewed the record in its entirety and finds that a hearing is not necessary.

For the reasons set forth below, the Court DENIES Defendant’s motion without

prejudice.

I.     Background

       On February 1, 2016, Defendant pleaded guilty to using, brandishing, and

discharging a firearm during and in relation to a crime of violence in violation of 18

U.S.C. § 924(c). (ECF No. 52.) The Court imposed a sentence of 84 months of

imprisonment and entered judgment on June 16, 2016. (ECF No. 89.) Defendant’s

projected release date is March 9, 2022. Defendant now moves for his release due to

the health concerns associated with the COVID-19 pandemic. He states he has had


                                             1
Case 2:15-cr-20564-NGE-RSW ECF No. 137, PageID.664 Filed 01/13/21 Page 2 of 3




trouble breathing in the past and argues it is difficult to practice proper hygiene while

incarcerated at his facility.

II.    Analysis

       Under 18 U.S.C. § 3582(c)(1)(A), a defendant may move to modify his term of

imprisonment “after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .” The Sixth Circuit has held that his exhaustion

requirement is mandatory and “must be enforced” when “properly invoked.” See United

States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020) (internal quotation marks and citation

omitted).

       Here, Defendant has not presented any evidence that shows he submitted an

administrative request for release. Nor does he claim to have done so. And the

government notes that the BOP has no record of the receipt of a request for

compassionate release from Defendant. Because the government has objected to

Defendant’s failure to satisfy the exhaustion requirement, his motion for compassionate

release is denied without prejudice. See Alam, 960 F.3d at 836.

III.   Conclusion

       Based upon the foregoing, Defendant’s motion is DENIED without prejudice.

       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: January 13, 2021



                                               2
Case 2:15-cr-20564-NGE-RSW ECF No. 137, PageID.665 Filed 01/13/21 Page 3 of 3




I hereby certify that a copy of the foregoing document was served upon counsel of record
on January 13, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           3
